Exhibit 10.25
THE GREENBRIER COMPANIES, INC.
2005 STOCK INCENTIVE PLAN
EMPLOYEE RESTRICTED SHARE AGREEMENT
          This AGREEMENT is made as of this ___ day of
                                        , 2008 between The Greenbrier Companies,
Inc., an Oregon corporation (the “Company”), and
                                         (the “Participant”) under the Company’s
2005 Stock Incentive Plan (the “Plan”).
SECTION 1. ACQUISITION OF SHARES.
     (a) Transfer. On the terms and conditions set forth in this Agreement, the
Company agrees to transfer to the Participant
                                         shares of common stock of the Company
(the “Shares”), of which                                          Shares will
vest in equal installments over a period of five years (the “Time-Vested
Shares”) and of which                                          Shares will vest
on                                          (the “Vesting Date”) only if the
performance criteria described in subsections 1(e)(i)-(iii) have been met or
exceeded (the “Performance-Vested Shares”). The transfer shall occur at the
offices of the Company on the date set forth above or at such other place and
time as the parties may agree.
     (b) Stock Plan and Defined Terms. The transfer of the Shares is subject to
the Plan, a copy of which the Participant acknowledges having received. The
provisions of the Plan are incorporated into this Agreement by this reference.
Initially capitalized terms not elsewhere defined are defined in the Plan or in
Section 9 of this Agreement.
     (c) Withholding Taxes. In the event that the Company determines that it is
required to withhold any tax as a result of the issuance of Shares pursuant to
this Agreement, the Participant, as a condition to the receipt of such Shares,
shall make arrangements satisfactory to the Company to enable it to satisfy all
withholding requirements.
     (d) Vesting of Time-Vested Shares. The Time-Vested Shares shall vest in
equal annual installments over a period of five years, on the first, second,
third, fourth and fifth anniversaries of the date of this Agreement. If the
Participant’s Service terminates due to death, Disability, or Retirement, any
unvested Time-Vested Shares shall immediately become fully vested. If the
Participant’s Service terminates for any other reason, any unvested Time-Vested
Shares shall automatically be forfeited, deemed cancelled and restored to the
status of authorized but unissued shares as of the date of such termination and
shall again be available for Awards under the Plan. In the event of a Change of
Control, acceleration of vesting shall be governed by the terms of the
individual agreement between the Company and the Participant, if any.
     (e) Vesting of Performance-Vested Shares. Subject to subsections 1(e)(iv)
and (v) below, the Performance-Vested Shares shall vest in their entirety on the
Vesting Date only if the performance criteria set forth in subsections
1(e)(i)-(iii) immediately below have been met or exceeded:

 

Employee Restricted Share Agreement
Page 1



--------------------------------------------------------------------------------



 



  (i)   Revenue Growth — Revenue shall have increased at an average annual rate
of not less than 10% for the three fiscal years ended August 31, 2010; and    
(ii)   Earnings Growth — Net Earnings shall have increased at an average annual
rate of not less than 12% for the three fiscal years ended August 31, 2010; and
    (iii)   Return on Equity — Return on average Stockholders’ Equity shall have
been achieved at an average of at least 15% per year over the three fiscal years
ended August 31, 2010.     (iv)   Termination of Service — If the Participant’s
service terminates due to death or Disability prior to the Vesting Date, any
unvested Performance-Vested Shares shall immediately become fully vested. If the
Participant’s service terminates prior to the Vesting Date for any other reason,
any unvested Performance-Vested Shares shall automatically be forfeited, deemed
cancelled and restored to the status of authorized but unissued shares as of the
date of such termination and shall again be available for Awards under the Plan.
    (v)   Change of Control — In the event of a Change of Control before
August 31, 2010, the Performance-Vested Shares shall automatically vest in their
entirety on the Vesting Date, regardless of whether the performance criteria
have been met or exceeded.

SECTION 2. RESTRICTIONS ON TRANSFER.
     (a) Restrictions on Transfer.
          (i) By accepting the Shares, the Participant agrees that, if at the
time of any proposed resale of the Shares the resale of the Shares is not exempt
from registration under the Securities Act or covered by an effective
registration statement filed under the Securities Act, the Participant will
enter into such representations, warranties and agreements as the Company may
reasonably request to comply with the Securities Act or any other securities
laws or with this Agreement.
          (ii) The Participant shall not sell, transfer, assign, pledge or
otherwise dispose of any unvested Shares, whether voluntarily or by operation of
law, or by gift, bequest or otherwise, without the written consent of the
Company. Any sale or transfer, or purported sale or transfer, of unvested
Shares, or any right or interest in unvested Shares, in violation of this
provision shall be null and void.
     (b) Securities Law Restrictions. Regardless of whether the offering and
sale of Shares under the Plan have been registered under the Securities Act or
have been registered or qualified under the securities laws of any state, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of the Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the

 

Employee Restricted Share Agreement
Page 2



--------------------------------------------------------------------------------



 



judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.
     (c) Market Stand-Off. In connection with any underwritten public offering
by the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act, the Participant shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Shares without
the prior written consent of the Company or its underwriters. Such restriction
(the “Market Stand Off”) shall be in effect for such period of time following
the date of the final prospectus for the offering as may be requested by the
Company or such underwriters. In the event of the declaration of a stock
dividend, a spin off, a stock split, an adjustment in conversion ratio, a
recapitalization or a similar transaction affecting the Company’s outstanding
securities without receipt of consideration, any new, substituted or additional
securities which are by reason of such transaction distributed with respect to
any Shares subject to the Market Stand Off, or into which such Shares thereby
become convertible, shall immediately be subject to the Market Stand Off. In
order to enforce the Market Stand Off, the Company may impose stop-transfer
instructions with respect to the Shares until the end of the applicable
stand-off period. The Company’s underwriters shall be beneficiaries of the
agreement set forth in this Subsection (c). This Subsection (c) shall not apply
to Shares registered in the public offering under the Securities Act.
     (d) Rights of the Company. The Company shall not be required to
(i) transfer on its books any Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Shares, or
otherwise to accord voting, dividend or liquidation rights to, any transferee to
whom Shares have been transferred in contravention of this Agreement.
SECTION 3. SUCCESSORS AND ASSIGNS.
     Except as otherwise expressly provided to the contrary, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and be binding upon the Participant and the
Participant’s legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person has become a
party to this Agreement or has agreed in writing to join herein and to be bound
by the terms, conditions and restrictions hereof.
SECTION 4. NO RETENTION RIGHTS.
     Nothing in this Agreement or in the Plan shall confer upon the Participant
any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company (or
any Parent or Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without cause.
SECTION 5. LEGENDS.

 

Employee Restricted Share Agreement
Page 3



--------------------------------------------------------------------------------



 



     If at the time of any proposed resale of the Shares the resale of the
Shares is not covered by an effective registration statement filed under the
Securities Act, all certificates evidencing Shares shall bear the following
legend:
     “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED FOR RESALE UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.”
     Until such time as all Shares represented by a certificate shall become
fully vested, all certificates evidencing Shares shall bear the following
legend:
     “THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE COMPANY OR THE REGISTERED HOLDER). SUCH
AGREEMENT GRANTS TO THE COMPANY CERTAIN RIGHTS UPON TERMINATION OF SERVICE WITH
THE COMPANY. THE SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A
COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”
SECTION 6. NOTICE.
     Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.
SECTION 7. ENTIRE AGREEMENT.
     This Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.
SECTION 8. CHOICE OF LAW.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Oregon, as such laws are applied to contracts entered into
and performed in such State.
SECTION 9. DEFINITIONS.
     Initially capitalized terms not otherwise defined herein shall have the
meanings as defined in the Plan.

 

Employee Restricted Share Agreement
Page 4



--------------------------------------------------------------------------------



 



     (a) “Agreement” shall mean this Employee Restricted Share Agreement.
     (b) “Net Earnings” shall mean the net earnings or loss set forth in the
audited Consolidated Statement of Operations for the Company and its
subsidiaries for each of the fiscal years in the three-year period ending
August 31, 2010.
     (c) “Participant” shall mean the individual named in the first paragraph of
this Agreement.
     (d) “Retirement” shall mean the termination of the Participant’s Service
with the Company or its Subsidiaries either (i) on or after attainment of age 62
or, (ii) at the discretion of the Chief Executive Officer, the Chief Financial
Officer or the designee of either of them, on or after the date that the
Participant’s age plus years of Service equals 62.
     (e) “Revenue” shall mean the revenue set forth in the audited Consolidated
Statement of Operations for the Company and its subsidiaries for each of the
fiscal years in the three-year period ending August 31, 2010.
     (f) “Securities Act” shall mean the Securities Act of 1933, as amended.
     (g) “Shares” shall mean the shares of common stock of the Company acquired
by the Participant pursuant to this Agreement, as adjusted in accordance with
Article 11 of the Plan (if applicable).
     (h) “Stockholders’ Equity” shall mean the stockholders’ equity set forth in
the audited Consolidated Financial Statements of the Company and its
subsidiaries for each of the fiscal years in the three-year period ending
August 31, 2010. Return on average stockholders’ equity refers to the ratio of:
(a) Net Earnings to (b) the average of beginning and ending stockholders’ equity
for such year. In addition to the earnings or loss for the year, stockholders’
equity will be reduced by the dividends paid or accrued during the year and will
be increased or decreased by changes in additional paid-in capital (“APIC”),
stock and other comprehensive income (“OCI”) occurring during the year.
SECTION 10. RETAINED DISCRETION OF COMPENSATION COMMITTEE.
     In applying the vesting criteria applicable to Performance-Vested Shares
under this Agreement, the Compensation Committee of the Board of Directors of
the Company has retained discretion to adjust Net Earnings and average
Stockholders’ Equity, otherwise determined in accordance with generally accepted
accounting principals, to take into account the impact of specific non-recurring
revenue or expense items in any given period that are not reflective of the
ongoing operations of the Company and its subsidiaries, such as expenses
resulting from significant growth initiatives or gains or losses from
non-operating sources.

 

Employee Restricted Share Agreement
Page 5



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement as of the date first written
above.

              PARTICIPANT:   COMPANY:    
 
                The Greenbrier Companies, Inc.    
 
           
 
  By:        
 
           
Signature
           
 
  Name:        
 
           
Name
           
 
  Title:        
 
           

 

Employee Restricted Share Agreement
Page 6